t c summary opinion united_states tax_court cimberly catherine clarke-lewis petitioner v commissioner of internal revenue respondent docket no 18446-05s filed date cimberly catherine clarke-lewis pro_se chong s hong for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure this case arises from a request for relief from joint_and_several_liability under sec_6015 with respect to petitioner’s unpaid joint tax_liabilities for and no notices of deficiency were issued petitioner requested relief by filing form_8857 request for innocent spouse relief and separation of liability and equitable relief the issues for decision are whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 c or f for each year background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioner resided in california petitioner is a high school graduate who has worked in real_estate and as a personal banker for bank of america petitioner married masafumi nakasu in they started having marital problems in after the birth of their second child petitioner and mr nakasu also started having financial troubles they filed for bankruptcy and received a discharge in date petitioner and mr nakasu filed joint form sec_1040 u s individual_income_tax_return for and the federal_income_tax return showed dollar_figure as the amount you owe line but there was no remittance of the tax the federal_income_tax return showed dollar_figure as the amount you owe line but there was no remittance of the tax petitioner and mr nakasu subsequently entered into an installment_agreement with the internal_revenue_service irs in date with respect to their federal_income_tax liabilities and some payments were made thereunder in date petitioner separated from mr nakasu petitioner and mr nakasu sold the marital home the sale closed on date the sellers closing statement contains petitioner’s handwritten directive to make the proceeds payable to mr nakasu mr nakasu did not use the proceeds to pay their federal tax_liabilities mr nakasu filed for divorce in date the divorce became final that year he filed an offer-in-compromise oic in date which was rejected in date in the interim petitioner and mr nakasu signed a marital settlement agreement that specifically provided that mr nakasu was to assume responsibility for and pay their federal tax_liabilities in date however petitioner discovered that their federal tax_liabilities were not paid when the irs contacted her about its proposed collection activities petitioner filed for innocent spouse relief in date respondent’s preliminary determination denied relief on date petitioner appealed by filing a form statement of disagreement on date respondent issued his final_determination sustaining the denial of relief under sec_6015 c and f concluding that petitioner was not eligible for relief under those provisions in the interim mr nakasu filed for bankruptcy the federal tax_liabilities were discharged on date with respect to mr nakasu burden_of_proof discussion except as otherwise provided in sec_6015 petitioner bears the burden_of_proof with respect to her entitlement to innocent spouse relief see rule a 119_tc_306 affd 101_fedappx_34 6th cir joint_and_several_liability and sec_6015 relief sec_6013 provides that if a joint_return is filed the tax is computed on the taxpayers’ aggregate income and petitioner testified that she filed for relief in date the form questionnaire for requesting spouse is dated date but the form_8857 is date stamped received feb liability for the resulting tax is joint_and_several see also sec_1_6013-4 income_tax regs but the irs may relieve a taxpayer from joint_and_several_liability under sec_6015 in certain circumstances sec_6015 full or apportioned relief sec_6015 provides full or apportioned relief for an understatement_of_tax sec_6015 and because petitioner’s liabilities resulted from underpayments of the tax shown due on petitioner’s joint returns not understatements of tax petitioner does not qualify for relief under sec_6015 see 120_tc_137 accordingly respondent’s determinations are sustained to the extent that they deny relief under sec_6015 for each year sec_6015 relief for taxpayers no longer married legally_separated or not living together sec_6015 provides relief from joint_and_several_liability for spouses who filed a joint_return if they are no longer married are legally_separated or have lived apart for a 12-month_period sec_6015 provides proportionate relief for any deficiency which is assessed with respect to the return relief is not available under sec_6015 with respect to an unpaid liability for the tax reported on the return see id petitioner does not qualify for relief under sec_6015 because there are no deficiencies accordingly respondent’s determinations are sustained to the extent that they deny relief under sec_6015 for each year sec_6015 equitable relief the irs may relieve an individual from joint_and_several_liability under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable for any unpaid tax or deficiency and he does not qualify for relief under sec_6015 or c the court reviews the irs’s denial of relief under sec_6015 for abuse_of_discretion see 114_tc_276 under the abuse_of_discretion standard the court must determine whether the irs exercised its discretion arbitrarily capriciously or without sound basis in fact when it denied relief 118_tc_106 affd 353_f3d_1181 10th cir the court’s review is limited and the court cannot substitute its judgment for that of the irs and determine whether in the court’s opinion it would have granted relief see 116_tc_206 to guide irs employees in exercising their discretion the commissioner has issued revenue procedures that list the factors they should consider the court also uses the factors when reviewing the irs’s denial of relief see washington v commissioner supra pincite revproc_2003_61 2003_2_cb_296 modifying and superseding revproc_2000_15 2000_1_cb_447 revproc_2003_61 sec_4 seven threshold conditions for relief revproc_2003_61 sec_4 c b pincite begins with a list of seven threshold conditions that a taxpayer must satisfy in order to qualify for equitable relief the court will not recite them respondent concedes that petitioner satisfies the threshold requirements for the court finds that petitioner satisfies the threshold requirements with respect to the items that are not attributable to her for as determined by the appeals officer handling the appeal to the extent that the unpaid liability consists of items attributable to petitioner respondent did not abuse his discretion in denying relief because she does not satisfy the requirement the liability from which the requesting spouse seeks relief is attributable to an item of the other spouse see revproc_2003_61 sec_4 c b pincite revproc_2003_61 sec_4 circumstances ordinarily allowing for relief where the requesting spouse satisfies the threshold conditions of revproc_2003_61 sec_4 revproc_2003_61 sec_4 c b pincite sets forth the circumstances in which the irs will ordinarily grant relief under sec_6015 with respect to an underpayment of a properly reported liability to qualify for relief under revproc_2003_61 sec_4 the requesting spouse must no longer be married to be legally_separated from or have not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date of the request for relief have had no knowledge or reason to know when she signed the return that the nonrequesting spouse would not pay the tax_liability and suffer economic hardship if relief is not granted see revproc_2003_61 sec_4 c b pincite petitioner was divorced from mr nakasu when she requested innocent spouse relief condition is satisfied with respect to whether petitioner had knowledge or reason to know when she signed the return that mr nakasu would not pay the tax_liability petitioner agrees that at the time she signed each return she knew that payments for tax shown on each return would not be made accordingly petitioner does not qualify for relief under revproc_2003_61 sec_4 and the court need not discuss the third element revproc_2003_61 sec_4 other factors where the requesting spouse fails to qualify for relief under revproc_2003_61 sec_4 the irs may nevertheless grant relief under revproc_2003_61 sec_4 revproc_2003_61 sec_4 c b pincite contains a nonexhaustive list of factors that the irs will consider and weigh when determining whether to grant equitable relief under sec_6015 the factors and the court’s analysis with respect to each factor are described below marital status the irs will take into consideration whether the requesting spouse is separated or divorced from the nonrequesting spouse revproc_2003_61 sec_4 a i c b pincite petitioner was divorced from mr nakasu when she filed her request this factor weighs in favor of relief see mcknight v commissioner tcmemo_2006_155 stating that divorce weighs in favor of relief under rev_proc see also beatty v commissioner tcmemo_2007_167 stating that remaining married or residing together is a neutral factor under rev_proc cf butner v commissioner tcmemo_2007_136 stating same under rev_proc economic hardship petitioner contends that she is unable to pay the tax_liability because she has incurred substantial credit card debt to cover their living_expenses while her second husband was unemployed on account of an illness petitioner also testified that she pulled the equity out of her homes to cover their expenses and she is working three jobs and still not making it the irs will take into consideration whether the requesting spouse will suffer economic hardship if relief is not granted revproc_2003_61 sec_4 a ii c b pincite generally economic hardship exists if collection of the tax_liability will cause the taxpayer to be unable to pay reasonable basic living_expenses butner v commissioner supra in determining a reasonable amount for basic living_expenses the court considers among other things the taxpayer’s age employment status and history ability to earn and number of dependents an amount reasonably necessary for food clothing housing medical_expenses transportation current tax_payments and expenses necessary to the taxpayer’s production_of_income the cost of living in the taxpayer’s geographic area the amount of property available to satisfy the taxpayer’s expenses any extraordinary circumstances ie special education expenses a medical catastrophe or a natural disaster and any other factor bearing on economic hardship see sec_301_6343-1 proced admin regs petitioner must prove that the expenses qualify and that they are reasonable see monsour v commissioner tcmemo_2004_190 the irs has issued guidelines for allowable expenses which include necessary and conditional expenses necessary expenses are those that meet the necessary expense_test ie ‘they must provide for a taxpayer’s and his or her family’s health and welfare and or the production of income’ and they must be reasonable schulman v commissioner tcmemo_2002_129 n there are three types of necessary expenses those based on national standards ie food housekeeping supplies clothing and personal care products and services those based on local standards ie housing utilities and transportation and other expenses which are not based on national or local standards id conditional expenses are allowable if the tax_liability including projected accruals can be fully paid within years id administration internal_revenue_manual cch sec_5 pincite2 a conditional expense may also be allowed for up to year if it meets the necessary expense_test and the taxpayer is unable to pay the tax_liability within years schulman v commissioner supra administration internal_revenue_manual cch sec_5 pincite2 the guidelines are published on the irs’s web site at http www irs gov individuals article id html last visited date the amount listed as the national or local standard is effective as of date as a general_rule provisions within the internal_revenue_manual are not binding on the irs and convey no rights on taxpayers see 644_fsupp_101 w d pa secured and unsecured debts ie credit card debt are examples of conditional expenses see lemann v commissioner tcmemo_2006_37 n administration internal_revenue_manual cch sec_5 pincite2 respondent’s appeals case memo states only economic hardship not in favor - rs has not demonstrated an economic hardship petitioner claimed on her form 433-a collection information statement for wage earners and self-employed individuals expenditures that were not properly substantiated or were in excess of the national or local standard accordingly the court will use the following amounts in its analysis of petitioner’s claim of economic hardship expenditure amount allowed food clothing misc housing and utilities transportation other secured debt other unsecured debt 1dollar_figure dollar_figure dollar_figure dollar_figure based on the national or local standard taxes insurance and first and second mortgages on the rental property petitioner’s form 433-a indicates that petitioner and her second husband’s total monthly income is dollar_figure on her form 433-a petitioner claimed that her rental property’s current value is dollar_figure with encumbrances totaling dollar_figure petitioner claimed dollar_figure as the current value of her principal_residence with encumbrances totaling dollar_figure but petitioner’s mortgage statements show that her principal_residence is encumbered only to the extent of dollar_figure giving her potential equity of dollar_figure at trial petitioner testified that a silent third party her parents gave her the money to acquire the second home to share in the equity so they encumbered the residence to the extent of dollar_figure but petitioner also testified that title to the property was held in her name only and she failed to offer any evidence proving her parents’ interest other than her self- serving testimony petitioner also did not offer any evidence of the properties’ current values to support her valuations substantiation of her parents’ interest and the properties’ values is crucial in view of the dollar_figure in potential equity additionally it is difficult to find that the economic hardship factor weighs in favor of relief in view of the fact that petitioner used moneys received after her divorce to acquire items with her second husband ie new cars second home rather than satisfying her federal tax_liabilities the court is also disturbed by the fact that petitioner has not sought repayment from mr nakasu for his alleged misappropriation of the proceeds received from the sale of their marital home although the rental property is currently rented with a negative cashflow there exists the possibility that the property can be rented for profit or sold at a gain on the basis of the foregoing and petitioner’s dollar_figure net_worth ie dollar_figure income and potential equity less dollar_figure total living_expenses the court finds that petitioner has not shown that she will suffer economic hardship if she is not relieved of the tax_liability consequently this factor weighs against granting relief see banderas v commissioner tcmemo_2007_129 stating that lack of economic hardship weighs against relief under rev_proc cf butner v commissioner tcmemo_2007_136 same under rev_proc knowledge or reason to know the irs will also consider whether the requesting spouse did not know or had no reason to know that the nonrequesting spouse would not pay the liability revproc_2003_61 sec_4 a iii a c b pincite in the case of a reported but unpaid liability the relevant knowledge is whether the taxpayer knew or had reason to know when the return was signed that the tax would not be paid see washington v commissioner t c pincite see also feldman v commissioner tcmemo_2003_201 affd 152_fedappx_622 9th cir petitioner must establish that at the time she signed the return for each of the years at issue she had no knowledge or reason to know that the tax reported on each return would not be paid and it was reasonable for her to believe that mr nakasu would pay the tax reported thereon see ogonoski v commissioner tcmemo_2004_52 collier v commissioner tcmemo_2002_144 petitioner conceded that at the time she signed each return she knew that remittances for the tax reported thereon would not be included in petitioner and mr nakasu received a discharge_in_bankruptcy petitioner was aware of their financial difficulties as a result petitioner cannot establish that at the time she signed each return it was reasonable for her to believe that the tax would be paid or that she had no reason to know that the tax reported thereon would not be paid see eg banderas v commissioner supra this factor weighs against relief see beatty v commissioner tcmemo_2007_167 applying revproc_2003_61 and finding that knowledge or reason to know weighs against relief fox v commissioner tcmemo_2006_22 same cf levy v commissioner tcmemo_2005_92 applying revproc_2000_15 and stating that lack of knowledge weighs in favor of relief while knowledge or reason to know weighs against relief nonrequesting spouse’s legal_obligation the irs will also consider whether the nonrequesting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement see revproc_2003_61 sec_4 a iv c b pincite but if the requesting spouse knew or had reason to know at the time the agreement was entered into that the nonrequesting spouse would not pay the liability then this factor will not weigh in favor of relief see id the marital settlement agreement provided that mr nakasu was to assume and pay the federal tax_liabilities there is no evidence that petitioner knew at the time they entered into the marital settlement agreement in that mr nakasu would not pay the federal tax_liabilities but the court finds that petitioner had reason to know at the time they entered into the agreement that mr nakasu would not pay the federal tax_liabilities petitioner testified that she was the one who made the call to enter into the installment_agreement in because she believed that mr nakasu had a pattern of not paying his debts due to his procrastination this factor is neutral id see also magee v commissioner tcmemo_2005_263 applying rev_proc cf billings v commissioner tcmemo_2007_234 applying rev_proc significant benefit the irs will consider whether the requesting spouse received any significant benefit beyond normal support as a result of the unpaid income_tax_liability see revproc_2003_61 sec_4 a v c b pincite respondent represents that there is significant benefit beyond normal support due to the unpaid tax_liabilities ie the failure to pay the tax resulted in significant additional income the significant benefit factor probes whether the requesting spouse received directly or indirectly from the assets or income resulting from the unpaid tax_liability any benefit in excess of normal support sec_1_6015-2 income_tax regs revproc_2003_61 sec_4 a v c b pincite citing sec_1_6015-2 income_tax regs in determining whether the requesting spouse significantly benefited from the unpaid tax_liabilities the court considers whether the requesting and nonrequesting spouses were able to make expenditures that they would not have been able to make otherwise see levy v commissioner supra and cases cited therein additionally evidence of a significant benefit may consist of transfers of property or rights to property including transfers that may be received several years later sec_1_6015-2 income_tax regs there is nothing in the record regarding petitioner’s and mr nakasu’s lifestyle or spending habits during their marriage or any other evidence indicating that petitioner received any significant benefit from the unpaid federal tax_liabilities therefore the court concludes that this factor weighs in favor of relief see magee v commissioner supra stating that lack of significant benefit weighed in favor of relief under rev_proc cf butner v commissioner supra stating that lack of significant benefit weighed in favor of relief under former sec_6013 notwithstanding that revproc_2000_15 stated that it was neutral ferrarese v commissioner tcmemo_2002_249 compliance with federal tax laws the irs will take into consideration whether the requesting spouse had made a good_faith effort to comply with federal tax laws in succeeding years see revproc_2003_61 sec_4 a vi c b pincite petitioner and mr nakasu received an extension until date to file their joint federal_income_tax return the irs received the return on date petitioner testified that she believed that mr nakasu forged her name on that return petitioner has not otherwise renounced the joint_return or filed a separate_return for that year petitioner’ sec_2002 return was timely filed and showed an overpayment that was applied to petitioner received an extension to file her return until date however she filed the return late and without remittance of the tax on date at trial petitioner testified that she did not timely file because the certified_public_accountant c p a she hired to prepare her request for innocent spouse relief advised her not to file and to seek an extension until the irs issued its determination at trial however petitioner testified that she went to the c p a ’s office on date to sign her return she told him to file her return notwithstanding his advice and he claimed that he could not prepare her return because he did not have all of the paperwork petitioner made a series of partial payments and subsequently requested an abatement of the penalties and interest which the irs granted and the resulting overpayment was refunded petitioner received an extension to file her return until date petitioner filed her return on date however she did not submit a remittance of the tax until date petitioner testified that she did not have the money to pay the tax timely but she paid it as soon as she could petitioner and her second husband timely filed and received a refund for the court finds that petitioner has not complied with federal tax laws despite the two timely filed returns in and petitioner would not have filed in but for the allegedly forged return filed by mr nakasu petitioner did not establish that she had reasonable_cause for failing to timely pay her tax_liability since the irs assessed the penalty petitioner paid the penalty and the penalty was not otherwise abated by the irs see eg sec_301_6651-1 proced admin regs discussing a reasonable_cause defense that the taxpayer may raise with the irs if he establishes among other things that he was unable to pay the liability or would suffer undue_hardship if he paid the liability on the due_date finally despite the fact that the irs abated the interest and penalties with respect to the return the court does not find credible petitioner’s testimony as to her excuse for not filing timely given that the cover letter addressed to petitioner from the c p a states enclosed is your federal individual_income_tax_return there is a balance due of dollar_figure make your check payable to the ‘united states treasury’ and mail your federal return with form 1040-v payment voucher on or before date therefore the court finds that the compliance factor weighs against relief see fox v commissioner tcmemo_2006_22 stating noncompliance weighs against relief under rev_proc beatty v commissioner tcmemo_2007_167 stating that one delinquently filed return which showed a refund due and the other facts and circumstances were not significant factors weighing against relief in that case and the commissioner argued that the compliance factor weighed in favor of relief under rev_proc cf butner v commissioner tcmemo_2007_136 stating that noncompliance weighs against relief under rev_proc abuse the irs will also consider whether the nonrequesting spouse abused the requesting spouse see revproc_2003_61 sec_4 b i c b pincite the presence of abuse is a factor favoring relief and a history of abuse may mitigate the requesting spouse’s knowledge or reason to know id petitioner did not claim on her form_8857 or on her form that she was abused in a letter dated date petitioner stated that by the end of mr nakasu had gotten involved in swinging he manipulated and threatened me so i went along with it for one month in her form petitioner stated that after their house sold in she asked mr nakasu if the taxes were paid and he would curse and threaten her just for asking petitioner further stated that mr nakasu manipulated her that she was afraid of him and that he threatened to take the children away from her petitioner also claimed that after the irs contacted her in about the unpaid liability she questioned mr nakasu about the unpaid taxes and he called child protective services on her at trial petitioner testified that she was not physically abused but rather she was verbally abused petitioner’s claim of abuse is self-serving and she points to no specific incidents or threats at or near the time she signed the return see in re hinckley bankr bankr m d fla stating that abuse at that time is a significant factor see also collier v commissioner tcmemo_2002_144 stating that the court would not rely on the lay witness’s opinion regarding the taxpayer’s alleged verbal and mental abuse because the court found it to be conclusory and lacking in specificity as to the facts putting aside the name calling and other remarks petitioner’s allegations of abuse involve periods after she signed the return and therefore do not weigh in favor of relief see eg krasner v commissioner tcmemo_2006_31 stating that the police reports submitted to verify the taxpayer’s claim of abuse were unsupportive because they dated to a period after the taxpayer signed the return the court does not find that the name calling and other remarks were of such magnitude as to warrant weighing in favor of relief see ogonoski v commissioner tcmemo_2004_52 stating that the abuse factor is neutral where there is no evidence of physical or mental abuse in any sense to which the tax law or common experience will accord any recognition finally there is nothing in the record other than petitioner’s self-serving statements that corroborates the alleged abuse see baumann v commissioner tcmemo_2005_31 stating that the taxpayer had produced third-party records confirming her abuse allegations fox v commissioner supra stating same the court finds that this factor is neutral see revproc_2003_61 sec_4 b i c b pincite stating that the presence of abuse weighs in favor of relief while lack of abuse does not weigh against relief see also magee v commissioner tcmemo_2005_263 stating that lack of abuse is a neutral factor under rev_proc cf butner v commissioner supra stating same under rev_proc mental or physical health the irs will take into consideration whether the requesting spouse was in poor mental or physical health on the date the requesting spouse signed the return or at the time relief was requested see revproc_2003_61 sec_4 b ii c b pincite there is no evidence in the record that petitioner’s mental or physical health was poor therefore this is a neutral factor see id see also magee v commissioner supra conclusion weight of the factors although the decision is close the court concludes that the appeals officer did not act arbitrarily capriciously or without sound basis in fact nor is there anything fundamentally wrong with the irs’s determination see 280_f3d_1125 consequently respondent’s denial of relief was not an abuse_of_discretion and it is not inequitable to hold petitioner liable for the unpaid taxes to reflect the foregoing decision will be entered for respondent
